

Exhibit 10.2
OWENS & MINOR, INC.


Restricted Stock Agreement




THIS AGREEMENT, dated ________grant date________ between OWENS & MINOR, INC., a
Virginia corporation (the "Company"), and ____participant name_________
("Participant"), is made pursuant and subject to the provisions of the Company's
2018 Stock Incentive Plan (the "Plan"). All capitalized terms used herein that
are not otherwise defined shall have the same meaning given to them in the Plan.


W I T N E S S E T H:


1.Restricted Stock Grant. Pursuant to the provisions of the Plan, on ___grant
date_______ (the “Date of Grant”), the Company granted to Participant, subject
to the terms and conditions of the Plan and subject further to the terms and
conditions herein set forth, a Stock Award of _quantity granted____ shares of
Common Stock (the “Restricted Stock”).


2.Terms and conditions. The shares of Restricted Stock evidenced hereby are
subject to the following terms and conditions:


(a)Restricted Period. Until the [third] anniversary of the Date of Grant (the
“Restricted Period”) or the lapse of restrictions as provided in subsection 2(d)
hereof, the Restricted Stock shall be subject to the following restrictions:
 
(i)
Participant shall not be entitled to receive the certificate or certificates
evidencing the Restricted Stock;



(ii)
Shares of Restricted Stock may not be sold, transferred, assigned, pledged,
conveyed, hypothecated or otherwise disposed of; and



(iii)
Shares of Restricted Stock may be forfeited immediately as provided in
subsection 2(d) hereof.



Notwithstanding the foregoing, Participant shall be entitled to vote the shares
of Restricted Stock and receive dividends thereon while the Restricted Stock is
outstanding to the extent herein set forth. Any stock dividends or other shares
of Company stock or other property issued in respect of Restricted Stock,
including without limitation, shares issued in connection with stock splits and
recapitalizations, will be subject to the same restrictions applicable to the
Restricted Stock with respect to which such dividends were credited. Any cash
dividends paid in respect of Restricted Stock will be accumulated and paid,
without interest, if and at the time of expiration of the Restricted Period or,
if earlier, the lapse of restrictions with respect to the Restricted Stock with
respect to which the dividends were credited; provided, however, no cash
dividends will be paid with respect to any Restricted Stock that is forfeited.


1



--------------------------------------------------------------------------------






(b)Custody of Shares of Restricted Stock. Certificates representing the shares
of Restricted Stock shall be issued in Participant’s name but shall be held by
the Company (or its transfer agent) during the Restricted Period. The Company’s
Secretary and its General Counsel shall serve as attorney-in-fact for
Participant during the Restricted Period with full power and authority in
Participant’s name to assign and convey to the Company any shares of Restricted
Stock that Participant forfeits under subsection 2(d) hereof. Each certificate
representing shares of Restricted Stock may bear a legend referring to the risk
of forfeiture of the shares and stating that such shares are nontransferable
until all restrictions have been satisfied and the legend has been removed.


(c)Distribution of Restricted Stock. If Participant remains in the continuous
employment of the Company or an Affiliate during the entire Restricted Period
and otherwise does not forfeit such shares pursuant to subsection 2(d) hereof,
all restrictions applicable to the shares of Restricted Stock shall lapse upon
expiration of the Restricted Period and a certificate or certificates
representing the shares of Common Stock that were granted to Participant in the
form of shares of Restricted Stock shall be delivered to Participant.


(d)Lapse of Restrictions or Forfeiture.


(i)
Death. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of
Participant’s death, all restrictions applicable to the shares of Restricted
Stock shall immediately lapse on the date of Participant’s death and the
certificate or certificates representing the shares of Common Stock shall be
delivered to Participant’s estate.



(ii)
Disability. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of “total
and permanent disability” (as such term is defined in Section 22(e)(3) of the
Internal Revenue Code of 1986, as amended (the “Code”)), all restrictions on a
pro rata number of shares of Restricted Stock shall lapse. The “pro rata number”
shall be the number of shares of Restricted Stock multiplied by a fraction, the
numerator of which is the number of months (including a fractional month) of
Participant’s employment after the Date of Grant and the denominator of which is
[36]. The certificate or certificates representing the shares of Common Stock
upon which the restrictions have lapsed shall be delivered to Participant.



(iii)
Retirement. If Participant’s employment with the Company and its Affiliates is
terminated before the expiration of the Restricted Period by reason of
retirement (defined below), all shares of Restricted Stock shall be forfeited
immediately and all rights of Participant to such shares shall terminate
immediately without further obligation on the part of the Company.
Notwithstanding the foregoing, if Participant’s service to the Company or an
Affiliate continues from and after the date of retirement through (i) membership
on the Board, (ii) a written consulting



2



--------------------------------------------------------------------------------




services arrangement with the Company or an Affiliate or (iii) at the discretion
of the Company, a written confidentiality and non-solicitation agreement with
the Company (“Post-Retirement Service”), shares of Restricted Stock shall not be
forfeited but shall continue to be held by the Company until the earlier of (i)
the end of the Restricted Period at which time such shares shall be delivered to
the Participant or (ii) the date Participant ceases to provide Post-Retirement
Service at which time such shares shall be forfeited. For purposes of this
Section 2(d)(iii), retirement shall mean severance from the employment of the
Company and its Affiliates (i) at or after the attainment of age 55 and after
completing a number of years of service (the total years of “Credited Service”
attributable to Participant as of the date of termination, as such term is
defined in the Owens & Minor 401(k) Savings and Retirement Plan, as amended,
whether or not Participant participates in such plan) that, when added to
Participant’s age at the time of severance from employment, equals at least 65
or (ii) at or after the attainment of age 65.


(iv)
Termination of Employment by Company or Affiliate.



(a)
With Cause. If the Company or an Affiliate terminates Participant’s employment
with the Company and its Affiliates with “cause,” all shares of Restricted Stock
shall be forfeited immediately and all rights of Participant to such shares
shall terminate immediately without further obligation on the part of the
Company. For purposes of this Agreement, “cause” means: (i) misappropriation,
theft or embezzlement of funds or property from the Company or an Affiliate or
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of the Company or an Affiliate, (ii)
conviction of, or entry of a plea of “nolo contendere” with respect to, a felony
which, in the reasonable opinion of the Company, is likely to cause material
harm to the Company’s or an Affiliate’s business, customer or supplier
relations, financial condition or prospects, (iii) violation of the Company’s
Code of Honor or any successor code of conduct; or (iv) failure to substantially
perform (other than by reason of illness or temporary disability, regardless of
whether such temporary disability is or becomes a total and permanent disability
(as defined in paragraph 2(d)(ii) above), or by reason of approved leave of
absence) the duties of Participant’s job.



(b)
Without Cause. If Participant’s employment with the Company and its Affiliates
is terminated by the Company or an Affiliate without “cause,” all restrictions
on a pro rata number of shares of Restricted Stock shall lapse. The “pro rata
number” shall be the number of shares of Restricted Stock multiplied by a
fraction, the numerator of which is the number of months (including a fractional
month) of Participant’s employment after the Date of Grant and denominator of
which is [36]. The certificate or certificates



3



--------------------------------------------------------------------------------




representing the shares of Common Stock upon which the restrictions have lapsed
shall be delivered to Participant.


(v)
Termination of Employment by Participant. If Participant resigns from employment
with the Company and its Affiliates before the expiration of the Restricted
Period, without regard to the reason for such resignation (other than death,
disability or retirement as provided in subsections (i), (ii) and (iii) above),
all of the shares of Restricted Stock shall be forfeited immediately and all
rights of Participant to such shares shall terminate immediately without further
obligation on the part of the Company.



(vi)
Change in Control.



(a)
If, upon a Change in Control, (i) the Restricted Stock is assumed by, or a
substitute award granted by, the surviving entity (together with its Related
Entities, the “Surviving Entity”) in the Change in Control (such assumed or
substituted award to be of the same type of award as this Restricted Stock with
a value as of the Control Change Date substantially equal to the value of this
Restricted Stock) and (ii) within 24 months of the Control Change Date,
Participant’s employment with the Surviving Entity is terminated by the
Surviving Entity without Cause (defined below), all restrictions applicable to
the shares of Restricted Stock shall immediately lapse on the date of employment
termination and the certificate or certificates representing the shares of
Common Stock upon which the restrictions have lapsed shall be delivered to
Participant.



(b)
For purposes of this subsection 2(d)(vi), “Cause” shall mean (i) the willful and
continued failure by Participant to substantially perform his or her duties with
the Surviving Entity (other than any such failure resulting from Participant’s
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to Participant by the Surviving Entity,
which demand specifically identifies the manner in which the Surviving Entity
believes that Participant has not substantially performed his or her duties, or
(ii) the willful engaging by Participant in conduct which is demonstrably and
materially injurious to the Surviving Entity, monetarily or otherwise. For
purposes of this paragraph, no act, or failure to act, on Participant’s part
shall be deemed "willful" unless done, or omitted to be done, not in good faith
and without reasonable belief that the action or omission was in the best
interest of the Surviving Entity.



(c)
If, upon a Change in Control, the Restricted Stock is not assumed by, or a
substitute award granted by, the Surviving Entity in the Change in Control as
provided in subsection 2(d)(vi)(a) above, all restrictions applicable to the
shares of Restricted Stock shall immediately lapse on the Control Change Date
and the certificate or certificates representing the shares of Common



4



--------------------------------------------------------------------------------




Stock upon which the restrictions have lapsed shall be delivered to Participant.


3.Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia.


4.No Right to Continued Employment. The grant of Restricted Stock hereunder does
not confer upon Participant any right with respect to continuance of employment
by the Company or an Affiliate, nor shall it interfere in any way with the right
of the Company or an Affiliate to terminate his employment at any time.


5.Change in Capital Structure. The terms of this award shall be adjusted as the
Committee determines is equitably required in the event the Company effects one
or more stock dividends, stock split-ups, subdivisions or consolidations of
shares or other similar changes in capitalization.


6.Conflicts. In the event of any conflict between the provisions of the Plan as
in effect on the date hereof and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan shall
mean the Plan as in effect on the date hereof.


7.Participant Bound by Plan. Participant hereby acknowledges receipt of a copy
of the Plan and agrees to be bound by all the terms and provisions thereof.


8.Binding Effect. Subject to the limitations stated above and in the Plan, this
Agreement shall be binding upon and inure to the benefit of the legatees,
distributees and personal representatives of Participant and the successors of
the Company.




IN WITNESS WHEREOF, OWENS & MINOR, INC. has caused this Agreement to be signed
by a duly authorized officer and Participant has affixed his or her signature
hereto.


OWENS & MINOR, INC.






By:        
President & CEO


PARTICIPANT




                            
____________________________________                            
Name:___Participant Name ________


5



--------------------------------------------------------------------------------






    






6

